UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 41-1878178 (State or Other Jurisdiction (I.R.S. Employer Identification Of Incorporation or Organization) Number) 1675 East Prater Way, Suite 102, Sparks, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (775) 853-4919 Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ Yes R No The aggregate market value of voting stock held by non-affiliates computed by reference to the price at which the common equity was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2010, was $9,143,213.For purposes of this computation, it has been assumed that the shares beneficially held by directors and officers of registrant were “held by affiliates”; this assumption is not to be deemed to be an admission by such persons that they are affiliates of registrant. The number of shares of registrant’s common stock outstanding as of March 25, 2011 was 277,065,591. TABLE OF CONTENTS PART I ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 6 ITEM 1B. UNRESOLVED STAFF COMMENTS 15 ITEM 2. PROPERTIES 16 ITEM 3. LEGAL PROCEEDINGS 23 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 24 ITEM 6. SELECTED FINANCIAL DATA 27 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 46 ITEM 8. FINANCIAL STATEMENTS 46 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIALDISCLOSURE 46 ITEM 9A(T). CONTROLS AND PROCEDURES 46 ITEM 9B. OTHER INFORMATION 47 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 48 ITEM 11. EXECUTIVE COMPENSATION 53 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 59 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 60 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 62 PART IV ITEM 15. EXHIBITS 63 SIGNATURES 64 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K or as incorporated by reference contains “forward-looking statements” as such term is defined by the Securities and Exchange Commission in its rules, regulations and releases, which represent our expectations or beliefs, including but not limited to, statements concerning our operations, economic performance, financial condition, growth and acquisition strategies, investments, and future operational plans.Forward-looking statements, which involve assumptions and describe our future plans, strategies, and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” “could,” “might,” “plan,” “predict” or “project” or the negative of these words or other variations on these words or comparable terminology. Such forward-looking statements include statements regarding, among other things, (1) our estimates of mineral reserves and mineralized material, (2) our projected sales and profitability, (3) our growth strategies, (4) anticipated trends in our industry, (5) our future financing plans, (6) our anticipated needs for working capital, (7) our lack of operational experience and (8) the benefits related to ownership of our common stock.These statements constitute forward-looking statements within the meaning of the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995.This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements.These statements may be found under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as well as in this filing generally.Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under “Item 1A. Risk Factors” below and other risks and matters described in this filing and in our other SEC filings.In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur as projected.We do not undertake any obligation to update any forward-looking statements. 1 PART I ITEM 1.BUSINESS Corporate History; Recent Events As used in this Annual Report on Form 10-K, unless otherwise indicated, the terms “we,” “us,” “our,” “Golden Phoenix” and “the Company” refer to Golden Phoenix Minerals, Inc., a Nevada corporation. We are a mineral exploration, development and production company, formed in Minnesota on June 2, 1997 and reincorporated in the State of Nevada as of May 30, 2008. Our business includes acquiring and consolidating mineral properties with potential production and future growth through exploration discoveries.Acquisition emphasis is focused on properties containing gold, silver, molybdenum and other strategic minerals that present low political and financial risk and exceptional upside potential located in North, Central and South America. Our primary mining property interests and assets include the following: a 30% joint venture interest on the Mineral Ridge gold and silver property near Silver Peak, Nevada, with Scorpio Gold; 100% ownership of both the Adams Mine and Duff Claim Block near Denio, Nevada, and the Northern Champion molybdenum mine in Ontario, Canada; an agreement to purchase an 80% interest in the Vanderbilt silver and gold project and an option to acquire an 80% interest in the Coyote Fault gold and silver project, both of which are adjacent to the Mineral Ridge gold and silver property near Silver Peak, Nevada.Further, we have entered into a binding Memorandum of Understanding to acquire an 80% interest in five gold and molybdenum properties in Peru; two on the Pataz Gold Trend in the north and three in the Porvenir area in the south. We have also entered into a Definitive Acquisition Agreement to acquire a Canadian-based company with a 100% interest in four gold and base metal properties in the Shining Tree Mining District in Ontario, Canada. Some of our more significant recent events include the following: ·In December 2010, we closed a private placement of 24,000,000 units at $0.10 per unit, with each unit comprised of one share of our common stock and one warrant to purchase a share of common stock at an exercise price of $0.15/warrant share, for which we received aggregate gross proceeds of $2,400,000. ·Throughout 2010, we restructured, settled or repaid significant portions of Company debt, such that our total liabilities have been reduced from $9,409,739 at December 31, 2009, to $1,541,721 at December 31, 2010. ·In September 2010, we announced a Stock Buy-Back Program, and soon thereafter effected the repurchase of 12,000,000 outstanding warrants held by Crestview Capital Master, LLC. ·In the past 12 months, we have entered into several acquisition and option agreements giving us the right to acquire various additional mining properties, adding to and diversifying our property portfolio, including:an agreement to purchase an 80% interest in the Vanderbilt property and an option to acquire an 80% interest in the Coyote Fault property, both adjacent to Mineral Ridge; a binding Memorandum of Understanding to acquire an 80% interest in five gold and molybdenum properties in Peru (described below); and an agreement to acquire Ra Resources (described below). 2 ·On October 6, 2010, we entered into a definitive Acquisition Agreement (“Acquisition Agreement”) with Ra Resources Ltd., an Ontariocorporation (“Ra”).Pursuant to the terms of the Acquisition Agreement, we will acquire 100% of the outstanding securities of Ra by means of a “three-cornered amalgamation” in consideration for the issuance to the shareholders of Ra of such number of shares of our common stock as determined by an exchange ratio of 3.5 Golden Phoenix shares for every 1 share of Ra common stock outstanding.As of the date of the Acquisition Agreement, there were 5,925,000 shares of Ra common stock issued and outstanding.In January 2011, the Ra shareholders approved the Acquisition.As of the date of this filing, Canadian regulatory approval for the acquisition had not been received and accordingly, the Acquisition has not been reflected in our financial statements.Although the parties anticipate regulatory approval will be received, there can be no assurance that the closing will occur. Upon the closing of the Acquisition Agreement, we will own a 100% interest in four gold and base metal exploration properties in the Shining Tree Mining District in Ontario, Canada. ·On October 4, 2010, we entered into a binding Memorandum of Understanding (“MOU”) with Salwell International (“Salwell”), for the purpose of forming a strategic alliance (“Alliance”) in order to develop certain defined properties in Peru as well as to identify, acquire and develop additional mining opportunities in the future within Central and South America.In particular, we agreed upon certain terms and conditions by which we may potentially acquire an 80% interest in 5 mining properties in Peru, including the Porvenir tungsten molybdenum stockpile, the Porvenir tungsten molybdenum exploration property (collectively, the “Porvenir Properties”), the Alicia gold exploration area near and abutting Porvenir and two large gold exploration plays in the Pataz District, Group of the Eight and the Tornitos (collectively, the “Gold Properties”) (the Porvenir Properties and Gold Properties are collectively referred to herein as the “Peru Properties”).The Peru Properties total approximately 6,200 hectares of prospective exploration ground, or approximately 25 square miles. As of December 31, 2010, the parties had not completed definitive agreements and have mutually agreed to extend the date to enter into the definitive agreements, although we have continued to incur exploration and evaluation expenses in furtherance of the binding terms of the MOU.Per the terms of the MOU, in addition to the funds already advanced toward our acquisition of an 80% interest, we will make payments to Salwell of $50,000 per month for 12 months commencing on the first of the month following the signing of the definitive agreement, and $25,000 a month for an additional six months, plus the issuance to Salwell of such number of shares of Company common stock equal to $500,000 priced at the 10-day trailing average volume weighted average price beginning from the closing price on the date of the MOU. It is contemplated that upon completion of our payment obligations in consideration for our 80% interest, Salwell shall retain a 20% interest in the Peru Properties. 3 ·During the last quarter of 2010, geologic mapping and outcrop sampling (above ground) was completed at the Vanderbilt property in central Nevada, which resulted in average grades of 2.1 g/t gold and 58.6 g/t silver, and we have commenced a Phase II exploration program (below ground) in the old mine workings to help identify drill targets. An exploratory drill program is expected to begin in the second half of 2011. ·On March 4, 2011, we entered into a partially binding letter of intent (“LOI”) with Win-Eldrich Gold, Inc. (“WEG”) with respect to the proposed settlement of the outstanding promissory note we hold from WEG in the principal amount of $4,231,925 (the “Note”) received in the sale of our interest in the Ashdown Project LLC.Pursuant to the LOI, an understanding and basic outline of terms has been reached with respect to the potential settlement of the Note whereby we would forgive the Note in full, in exchange for: (i) $500,000 in cash; (ii) issuance to Golden Phoenix of 3,000,000 shares of WEG’s parent company’s (Win-Eldrich Mines Limited, “WEX”) common stock; (iii) assumption in full by WEG of the outstanding DRC and Tetra liabilities (as further discussed below under “Legal Proceedings”), for which we are otherwise responsible for 50%; (iv) a perpetual 2% net smelter return royalty on the Ashdown property, of which 1% may be purchased for a purchase price of $1,000,000; and (v) the right to appoint one (1) individual to the board of directors of WEX.We expect to enter into a definitive agreement in the near term and close the same within six months thereafter, during which time, WEG must make the required payments under the Note of approximately $96,000 per month, which would go toward the cash portion of the settlement or toward principal and interest in the event the settlement does not close and the Note remains in place. ·Our joint venture with Scorpio Gold (US) Corp. (“Scorpio US”) on the Mineral Ridge property closed in March 2010 and has proceeded as planned, with Scorpio US serving as the operator on the project and carrying all finance costs necessary to bring the property into commercial production.In the first quarter of 2011, Scorpio US announced it activated the heap leach pad for gold recovery at Mineral Ridge and that it has begun a 13,167-meter drilling program.We anticipate that Scorpio US will contribute any remaining funds necessary to reach commercial production in the near term, at which point they will earn an additional 10% interest, such that we will retain a 20% interest in the joint venture.In the event Scorpio US qualifies to increase its ownership interest to 80%, it will also have the option to purchase our then remaining 20% interest for a period of 24 months following the commencement of commercial production. Our mining properties and interests are discussed in further detail under “Item 2. Properties” below. Our corporate directors and officers have prior management experience with large and small mining companies.We believe that we have created the basis for a competitive mineral exploration, development and operational company through assembling a group of individuals with experience in target generation, ore discovery, resource evaluation, mine development and mine operations. We intend to continue to strategically acquire, explore and develop properties.We plan to provide joint venture opportunities for mining companies to conduct exploration or development on mineral properties we own or control.We, together with any future joint venture partners, intend to explore and develop selected properties to a stage of proven and probable reserves, at which time we would then decide whether to sell our interest in a property or take the property into production alone or with our future partner(s).By joint venturing our properties, we may be able to reduce our costs for further work on those properties, while continuing to maintain and acquire interests in a portfolio of gold and base strategic metals properties in various stages of mineral exploration and development.We expect that this corporate strategy will minimize the financial risk that we would incur by assuming all the exploration costs associated with developing any one property, while maximizing the potential for success and growth. 4 As set forth on our Company web site and in our recent SEC filings generally, we have begun a “Royalty Mining” growth strategy pursuant to which we plan to expand the base of our operations through the development of our mineral properties into Royalty Mining projects.This includes our initial 24-month acquisition plan targeting advanced stage mineral projects with near-term production throughout North, Central and South America.During this period, we anticipate analyzing up to 50 prospective properties, with a view toward optioning up to 10 of those properties on terms and conditions acceptable to us.From these optioned properties, we hope to identify up to 5 projects that can be advanced toward commercial production. As further discussed above and in the notes to our financial statements, several of our recent agreements, including those related to the Vanderbilt and Coyote Fault properties in Nevada, Ra Resources in the Shining Tree Mining District in Ontario, Canada and the potential alliance with Salwell International with respect to properties in Peru, reflect this strategy.It is our intent to move forward with the various agreements to further develop these properties. We expect to retain up to a 30% interest in each project, and we anticipate our cash flow will be leveraged to the price of gold or the underlying strategic metal.Ultimately, we intend to convert some of our interests into royalty agreements. Government Regulations and Permits In connection with exploration, mining and milling activities, we are subject to extensive federal, state and local laws and regulations, domestic and international, governing the protection of the environment, including laws and regulations relating to protection of air and water quality, hazardous waste management and mine reclamation as well as the protection of endangered or threatened species. We are required to comply with numerous environmental laws and regulations imposed by federal and state authorities within the United States.At the federal level, legislation such as the Clean Water Act, the Clean Air Act, the Resource Conservation and Recovery Act, the Comprehensive Environmental Response Compensation Liability Act and the National Environmental Policy Act impose effluent and waste standards, performance standards, air quality and emissions standards and other design or operational requirements for various components of mining and mineral processing, including molybdenum, gold and silver mining and processing. At the Mineral Ridge mine, our joint venture partner, Scorpio US, as operator of the project, has obtained all necessary permits for heap leach processing and production. At present, we do not employ any individuals at our mining properties; we utilize the services of consultants and independent contractors, which are regulated by the Mine Safety and Health Administration (MSHA), a federal agency within the United States.Exploration and development efforts within Peru are regulated by the Peruvian government, including the Ministry of Energy and Mines of Peru, a governmental entity responsible for managing the energy and mining sectors of Peru, and the Puno Regional Mining Authority. 5 Our current exploration activities at the Vanderbilt and Coyote Fault properties do not require permits or bonding, but will be necessary for proposed future work programs. If we or the operators of the properties in which we have an interest cannot obtain or maintain the necessary permits, or if there is a delay in receiving such permits, our timetable and business plan for development and mining of these properties could be adversely affected. See Item IA. “Risk Factors” for more information. Competition And Mineral Prices The mining industry has historically been intensely competitive and the increasing price of gold since 2002 has led a number of companies to begin once again to aggressively acquire claims and properties. Employees As of the date of this filing, we currently employ 4 full-time employees, including 4 key professionals to perform management functions. We have contracts with various independent contractors and consultants to fulfill additional needs, including accounting, investor relations, exploration, development, permitting, and other administrative functions, and may staff further with employees as we bring new projects on line. Corporate Office Currently, our principal executive office consists of 7,000 square feet located at 1675 East Prater Way, Suite 102, Sparks, Nevada 89434. The principal offices are leased from WDCI, Inc. in Sparks, Nevada.The lease has a seven (7) year term due to expire in October 2011.We are exploring various options and locations for leasing space that will suit our needs for the foreseeable future. ITEM 1A.RISK FACTORS The risks described below are the ones we believe are most important for you to consider.These risks are not the only ones that we face.If events anticipated by any of the following risks actually occur, our business, operating results or financial condition could suffer and the price of our common stock could decline. RISKS RELATED TO OUR BUSINESS, OPERATIONS AND INDUSTRY We Have Incurred Significant Losses Since our Inception in 1997 And May Never Be Profitable. We have yet to establish any history of profitable operations. Although we have historically incurred net losses, including a net loss of $2,798,747 for the year ended December 31, 2009, we had a net income of $2,561,622 for the year ended December 31, 2010.However, at December 31, 2010 we had an accumulated deficit of $44,859,427.Our revenues have not been sufficient to sustain our operations. Our primary source of income in 2010 resulted from the sale of a 70% interest in our Mineral Ridge property, which we joint ventured with Scorpio Gold. We expect that our revenues will not be sufficient to sustain our operations for the foreseeable future.Our profitability will require the successful commercialization of our mineral interests. We may not be able to successfully commercialize our mineral interests or ever become profitable. 6 We Will Require Significant Additional Capital to Continue our Exploration Activities, and, if Warranted, to Develop Mining Operations. We will require significant additional funding for geological and geochemical analysis, metallurgical testing, and, if warranted, feasibility studies with regard to the results of our exploration.We may not benefit from such investments if we are unable to identify a commercial ore deposit.If we are successful in identifying reserves, we will require significant additional capital to establish a mine and construct a mill and other facilities necessary to mine those reserves.That funding, in turn, will depend upon a number of factors, including the state of the national and worldwide economy and the price of gold and other metals. We may not be successful in obtaining the required financing for these or other purposes, which would adversely affect our ability to continue operating.Failure to obtain such additional financing could result in delay or indefinite postponement of further exploration and the possible, partial or total loss of our potential interest in certain properties. There Is Doubt About Our Ability To Continue As A Going Concern Due To Recurring Losses From Operations, And Accumulated Deficit, All Of Which Mean That We May Not Be Able To Continue Operations. Our independent auditors have added an explanatory paragraph to their audit opinion issued in connection with the audit of our financial statements for the years ended December 31, 2010 and 2009 with respect to the uncertainty of our ability to continue as a going concern.As discussed in Note 2 to our financial statements for the year ended December 31, 2010, we have generated significant losses from operations, and had an accumulated deficit of $44,859,427, which raises doubt about our ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2 to our financial statements for the year ended December 31, 2010. Fluctuating Gold and Silver Prices Could Negatively Impact our Business Plan. The potential for profitability of gold and silver mining operations at our joint ventured properties and properties that we are actively exploring with an option to acquire, is directly related to the market prices of gold and silver.The prices of gold and silver may also have a significant influence on the market price of our common stock. In the event that we obtain positive feasibility results and progress to a point where a commercial production decision can be made, our decision to put a mine into production and to commit the funds necessary for that purpose must be made long before any revenue from production would be received.A decrease in the price of gold or silver at any time during future exploration, development or mining may prevent our properties from being economically mined or result in the impairment of assets as a result of lower gold or silver prices. The prices of gold and silver are affected by numerous factors beyond our control, including inflation, fluctuation of the United States dollar and foreign currencies, global and regional demand, the purchase or sale of gold by central banks, and the political and economic conditions of major gold producing countries throughout the world. During the last six years, the average annual market price of gold has progressively increased from $445 per ounce to $1224 per ounce, as shown in the table below: Average Annual Market Price of Gold, 2005-2010 $ 445 Although it may be possible for us to protect against future gold and silver price fluctuations through hedging programs, the volatility of metal prices represents a substantial risk that is impossible to completely eliminate by planning or technical expertise. 7 The Ultimate Success of the Mineral Ridge LLC And Our Ability to Realize Profits From Operations or the Sale of our Interest Is Uncertain. We currently own a 30% membership interest in the Mineral Ridge LLC, which was formed on March 10, 2010.Scorpio US owns a 70% membership interest in, and is the Manager of, the Mineral Ridge LLC, and has agreed to carry all finance costs necessary to bring the Mineral Ridge Mine into production and, provided it does so within 30 months of the closing of the Members’ Agreement, will then have the right to increase its interest in the Mineral Ridge LLC by 10% to a total of 80%.In the event Scorpio US qualifies to increase its ownership interest to 80%, it will also have the option to purchase our then remaining 20% interest for a period of 24 months following the commencement of commercial production.There can be no assurance that Scorpio US will be successful in its ability to raise sufficient capital to attain a successful level of operations at the Mineral Ridge mine.Accordingly, there can be no assurance that we will receive revenues from the production of gold at the property or that we will receive favorable offers, or any offers, for the purchase of our interest in the joint venture. We May Be at Risk of Losing an Interest in or Failing to Consummate Option and Acquisition Transactions With Respect to our Vanderbilt, Coyote Fault, or Peruvian Property Interests if we Fail to Perform Our Obligations. Under the terms of our asset purchase agreement and option agreement with Mhakari Gold (Nevada), Inc., we are required to meet certain obligations in order to attain an 80% interest in the Vanderbilt and Coyote Fault properties.Although we have substantially completed our payment obligations, if we fail to make the necessary minimum exploration and development expenditures in a timely manner or to perform our other obligations as required under the agreements, we are at risk that the option could be forfeited and the acquisition of the respective 80% interests not attained.Further, we are required to fund certain levels of exploration and development as part of our alliance under the binding MOU with Salwell International, in order to obtain an 80% interest in each such property within Peru, including the Porvernir stockpile, Porvenir molybdenum exploration property, Alicia gold exploration area, Group of the 8 and Tornitos.In the event we are unable to complete our funding commitments, we may forfeit all or a portion of our interest in those properties. We May Not Have Access To Capital In The Future As A Result Of Disruptions In Capital And Credit Markets. Our ability to access capital or credit necessary to continue operations may be hindered by the continuing difficulties in the capital and credit markets both in the U.S. and internationally.Moreover, longer term volatility and continued disruptions in the capital and credit markets as a result of uncertainty, changing or increased regulation of financial institutions, reduced alternatives or failures of significant financial institutions could affect adversely our access to the liquidity needed for our business in the longer term.Such disruptions could require us to take measures to conserve cash until the markets stabilize or until alternative credit arrangements or other funding for our business needs can be arranged.The disruptions in the capital and credit markets have also resulted in higher interest rates on publicly issued debt securities and increased costs under credit facilities.The continuation of these disruptions could increase our interest expense and capital costs and could affect adversely our results of operations and financial position including our ability to grow our business through joint ventures, sales or acquisitions. 8 We May Not Be Able To Secure Additional Financing To Meet Our Future Capital Needs Due To Changes In General Economic Conditions. We anticipate needing significant capital to conduct further exploration and development needed to bring our existing mining properties into production, meet ongoing operating expenses, and/or fulfill our outstanding obligations under our option and acquisition agreements to acquire property interests.We may use capital more rapidly than currently anticipated and incur higher operating expenses than currently expected, and we may be required to depend on external financing to satisfy our operating and capital needs.We may need new or additional financing in the future to conduct our operations or expand our business.Any sustained weakness in the general economic conditions and/or financial markets in the United States or globally could affect adversely our ability to raise capital on favorable terms or at all.From time to time we have relied, and may also rely in the future, on access to financial markets as a source of liquidity to satisfy working capital requirements and for general corporate purposes.We may be unable to secure additional debt or equity financing on terms acceptable to us, or at all, at the time when we need such funding.If we do raise funds by issuing additional equity or convertible debt securities, the ownership percentages of existing stockholders would be reduced, and the securities that we issue may have rights, preferences or privileges senior to those of the holders of our common stock or may be issued at a discount to the market price of our common stock which would result in dilution to our existing stockholders.Our inability to raise additional funds on a timely basis would make it difficult for us to achieve our business objectives and would have a negative impact on our business, financial condition and results of operations. The Development and Completion of Our Properties Entail Significant Risks. The development of mineral deposits involves significant risks that even the best evaluation, experience and knowledge cannot eliminate.The economic feasibility of our mining properties is based upon a number of factors, including estimations of reserves and mineralized material, extraction and process recoveries, engineering, capital and operating costs, future production rates and future prices of precious metals. The Validity Of Our Unpatented Mining Claims Could Be Challenged, Which Could Force Us To Curtail Or Cease Our Business Operations. A significant portion of our properties consist of unpatented mining claims, which we own or lease.These claims are located on federal land or involve mineral rights that are subject to the claims procedures established by the General Mining Law.We must make certain filings with the county in which the land or mineral is situated and with the Bureau of Land Management and pay annual holding fees of $133.50 per claim.If we fail to make the annual holding payment or make the required filings, our mining claim could be void or voidable.Because mining claims are self-initiated and self-maintained rights, they are subject to unique vulnerabilities not associated with other types of property interests.It is difficult to ascertain the validity of unpatented mining claims from public property records and, therefore, it is difficult to confirm that a claimant has followed all of the requisite steps for the initiation and maintenance of a claim.The General Mining Law requires the discovery of a valuable mineral on each mining claim in order for such claim to be valid, and rival mining claimants and the United States may challenge mining claims.Under judicial interpretations of the rule of discovery, the mining claimant has the burden of proving that the mineral found is of such quality and quantity as to justify further development, and that the deposit is of such value that it can be mined, removed and disposed of at a profit.The burden of showing that there is a present profitable market applies not only to the time when the claim was located, but also to the time when such claim’s validity is challenged.However, only the federal government can make such challenges; they cannot be made by other individuals with no better title rights than us.It is therefore conceivable that, during times of falling metal prices, claims that were valid when they were located could become invalid if challenged.Title to unpatented claims and other mining properties in the western United States typically involves certain other risks due to the frequently ambiguous conveyance history of those properties, as well as the frequently ambiguous or imprecise language of mining leases, agreements and royalty obligations.No title insurance is available for mining.In the event we do not have good title to our properties, we would be forced to curtail or cease our business operations. 9 Environmental Controls Could Curtail Or Delay Exploration And Development Of Our Mines And Impose Significant Costs On Us. We are required to comply with numerous environmental laws and regulations imposed by federal and state authorities.At the federal level, legislation such as the Clean Water Act, the Clean Air Act, the Resource Conservation and Recovery Act, the Comprehensive Environmental Response Compensation Liability Act and the National Environmental Policy Act impose effluent and waste standards, performance standards, air quality and emissions standards and other design or operational requirements for various components of mining and mineral processing, including molybdenum, gold and silver mining and processing.In addition, insurance companies are now requiring additional cash collateral from mining companies in order for the insurance companies to issue a surety bond.This addition of cash collateral for a bond could have a significant impact on our ability to bring properties into production. Many states, including the State of Nevada (where our interests in the Mineral Ridge, Duff Claims Block, Vanderbilt and Coyote Fault properties are located), have also adopted regulations that establish design, operation, monitoring, and closing requirements for mining operations.Under these regulations, mining companies are required to provide a reclamation plan and financial assurance to ensure that the reclamation plan is implemented upon completion of mining operations.Additionally, Nevada and other states require mining operations to obtain and comply with environmental permits, including permits regarding air emissions and the protection of surface water and groundwater.Although we believe that we are currently in compliance with applicable federal and state environmental laws, changes in those laws and regulations may necessitate significant capital outlays or delays, may materially and adversely affect the economics of a given property, or may cause material changes or delays in our intended exploration, development and production activities.Any of these results could force us to curtail or cease our business operations. Our Exploration Activities and Operations in the U.S. and Abroad Are Subject to the Risks of Doing Business. Exploration, development, production and mine closure activities are subject to political, economic and other risks of doing business, including, but not limited to: ● changes in laws or regulations; ● royalty and tax increases or claims, including retroactive increases and claims and requests to renegotiate terms of existing royalties and taxes, by governmental entities, including such increases, claims and/or requests by the governments of the United States and the State of Nevada, Canada and Peru; ● increases in training and other costs and challenges relating to requirements by governmental entities to employ the nationals of the country in which a particular operation is located; ● delays in obtaining or renewing, or the inability to obtain, maintain or renew, necessary governmental permits and approvals; ● claims for increased mineral royalties or ownership interests by local or indigenous communities; 10 ● disadvantages of competing against companies from countries that are not subject to U.S. laws and regulations, including the Foreign Corrupt Practices Act; ● expropriation or nationalization of property; ● currency fluctuations, particularly in countries with high inflation; ● foreign exchange controls; ● restrictions on the ability of local operating companies to sell gold offshore for U.S. dollars, or on the ability of such companies to hold U.S. dollars or other foreign currencies in offshore bank accounts; ● import and export regulations, including restrictions on the export of gold; ● restrictions on the ability to pay dividends offshore or to otherwise repatriate funds; ● risk of loss due to acts of war, terrorism, civil strife or guerrilla activities; ● risk of loss due to any criminal activities such as trespassing, theft or illegal mining; ● risk of loss due to disease and other potential endemic health issues; ● disadvantages relating to submission to the jurisdiction of foreign courts or arbitration panels or enforcement or appeals of judgments at foreign courts or arbitration panels against a sovereign nation within its own territory; and ● other risks arising out of foreign sovereignty over the areas in which our exploration activities and operations are conducted. As a result, our exploration, development and potential production activities may be affected by these and other factors, many of which are beyond our control, and some of which, individually or in the aggregate, could materially adversely affect our financial position or results of operations. Our Potential Acquisitions and Operations in Peru are Subject to Political Risks. Our binding MOU with Salwell International with respect to the formation of an alliance to explore and acquire an 80% interest in certain mining concessions, assets and properties in Peru and any definitive agreement we enter into with Salwell will be subject to Peruvian law and national and local politics.Although the current government has generally taken positions promoting private investment, we cannot predict future government positions on foreign investment, mining concessions, land tenure, environmental regulation or taxation. National elections in Peru are scheduled in April 2011 and a change in government positions on these issues could adversely affect any potential assets, interests or operations in Peru, which could have a material adverse effect on our results of operations and financial position. 11 Proposed Legislation Affecting The Mining Industry Could Have An Adverse Effect On Us. During the past several years, the United States Congress considered a number of proposed amendments to the General Mining Law of 1872, which governs mining claims and related activities on federal lands.For example, a broad based bill to reform the General Mining Law of 1872, the Hardrock Mining and Reclamation Act of 2007 (H.R. 2262) was introduced in the U.S. House of Representatives on May 10, 2007 and was passed by the U.S. House of Representatives on November 1, 2007, and has been submitted to the U.S. Senate where no action has been taken to date. In 1992, a federal holding fee of $100 per claim was imposed upon unpatented mining claims located on federal lands.This fee was increased to $125 per claim in 2005 ($133.50 total with the accompanying County fees included).Beginning in October, 1994, a moratorium on processing of new patent applications was approved.In addition, a variety of legislation over the years has been proposed by the United States Congress to further amend the General Mining Law.If any of this legislation is enacted, the proposed legislation would, among other things, change the current patenting procedures, limit the rights obtained in a patent, impose royalties on unpatented claims, and enact new reclamation, environmental controls and restoration requirements. For example, the Hardrock Mining and Reclamation Act of 2007 (H.R. 2262), if enacted, would have several negative impacts on the Company including but not limited to: requiring royalty payments of 8% of gross income from mining a claim on Federal land, or 4% of claims on Federal land that existed prior to the passage of this act; and prohibition of certain areas from being open to the location of mining claims, including wilderness study areas, areas of critical environmental concern, areas included in the National Wild and Scenic Rivers System, and any area included in maps made for the Forest Service Roadless Area Conservation Final Environmental Impact Statement. The extent of any such changes to the General Mining Law of 1872 that may be enacted is not presently known, and the potential impact on us as a result of future congressional action is difficult to predict.If enacted, the proposed legislation could adversely affect the economics of developing and operating our mines because many of our properties consist of unpatented mining claims on federal lands.Our financial performance could therefore be materially and adversely affected by passage of all or pertinent parts of the proposed legislation, which could force us to curtail or cease our business operations. The Development And Operation Of Our Mining Projects Involve Numerous Uncertainties. Mine development projects, including our planned projects, typically require a number of years and significant expenditures during the development phase before production is possible. Development projects are subject to the completion of successful feasibility studies, issuance of necessary governmental permits and receipt of adequate financing.The economic feasibility of development projects is based on many factors such as: ● estimation of reserves; ● anticipated metallurgical recoveries; ● future molybdenum, gold and silver prices; and ● anticipated capital and operating costs of such projects. 12 Our mine development projects may have limited relevant operating history upon which to base estimates of future operating costs and capital requirements.Estimates of proven and probable reserves and operating costs determined in feasibility studies are based on geologic and engineering analyses. Any of the following events, among others, could affect the profitability or economic feasibility of a project: ● unanticipated changes in grade and tonnage of material to be mined and processed; ● unanticipated adverse geotechnical conditions; ● incorrect data on which engineering assumptions are made; ● costs of constructing and operating a mine in a specific environment; ● availability and cost of processing and refining facilities; ● availability of economic sources of power; ● adequacy of water supply; ● adequate access to the site; ● unanticipated transportation costs; ● government regulations (including regulations relating to prices, royalties, duties, taxes, restrictions on production, quotas on exportation of minerals, as well as the costs of protection of the environment and agricultural lands); ● fluctuations in metal prices; and ● accidents, labor actions and force majeure events. Any of the above referenced events may necessitate significant capital outlays or delays, may materially and adversely affect the economics of a given property, or may cause material changes or delays in our intended exploration, development and production activities.Any of these results could force us to curtail or cease our business operations. 13 Mineral Exploration Is Highly Speculative, Involves Substantial Expenditures, And Is Frequently Non-Productive. Mineral exploration involves a high degree of risk and exploration projects are frequently unsuccessful.Few prospects that are explored end up being ultimately developed into producing mines.To the extent that we continue to be involved in mineral exploration, the long-term success of our operations will be related to the cost and success of our exploration programs.We cannot assure you that our mineral exploration efforts will be successful.The risks associated with mineral exploration include: ● The identification of potential economic mineralization based on superficial analysis; ● the quality of our management and our geological and technical expertise; and ● the capital available for exploration and development. Substantial expenditures are required to determine if a project has economically mineable mineralization.It may take several years to establish proven and probable reserves and to develop and construct mining and processing facilities.Because of these uncertainties, our current and future exploration programs may not result in the discovery of reserves, the expansion of our existing reserves or the further development of our mines. Mining Risks And Insurance Could Have An Adverse Effect On Our Profitability. Our operations are subject to all of the operating hazards and risks normally incident to exploring for and developing mineral properties, such as unusual or unexpected geological formations, environmental pollution, personal injuries, flooding, cave-ins, changes in technology or mining techniques, periodic interruptions because of inclement weather and industrial accidents.Although we currently maintain insurance to ameliorate some of these risks, more fully described in the description of our business in this filing, such insurance may not continue to be available at economically feasible rates or in the future be adequate to cover the risks and potential liabilities associated with exploring, owning and operating our properties.Either of these events could cause us to curtail or cease our business operations. RISKS ASSOCIATED WITH OUR COMMON STOCK The Market Price Of Our Common Stock Is Highly Volatile, Which Could Hinder Our Ability To Raise Additional Capital. The market price of our common stock has been and is expected to continue to be highly volatile.Several factors, including regulatory matters, concerns about our financial condition, operating results, litigation, government regulation, the price of gold, silver and other precious metals, developments or disputes relating to agreements, title to our properties or proprietary rights, may have a significant impact on the market price of our stock.The range of the high and low bid prices of our common stock over the last three (3) years has been between $0.22 and $0.01.In addition, potential dilutive effects of future sales of shares of common stock by shareholders and by us, and subsequent sale of common stock by the holders of warrants and options could have an adverse effect on the price of our securities, which could hinder our ability to raise additional capital to fully implement our business, operating and development plans. Penny Stock Regulations Affect Our Stock Price, Which May Make It More Difficult For Investors To Sell Their Stock. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by certain penny stock rules adopted by the SEC.Penny stocks generally are equity securities with a price per share of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ Stock Market, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system).The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market.The broker-dealer must also provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account.In addition, the penny stock rules generally require that prior to a transaction in a penny stock the broker-dealer make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules.Our securities are subject to the penny stock rules, and investors may find it more difficult to sell their securities. 14 We Have Never Paid Dividends on Our Common Stock and We Do Not Anticipate Paying Any in the Foreseeable Future. We have not paid dividends on our common stock to date, and we may not be in a position to pay dividends in the foreseeable future.Our ability to pay dividends will depend on our ability to successfully develop one or more properties and generate revenue from operations.Further, our initial earnings, if any, will likely be retained to finance our growth.Any future dividends will depend upon our earnings, our then-existing financial requirements and other factors and will be at the discretion of our Board of Directors. Completion of One or More New Acquisitions Could Result in the Issuance of a Significant Amount of Additional Common Stock, Which May Depress the Trading Price of Our Common Stock. In the event we acquire one or more additional mineral properties for consideration consisting in whole or in part of shares of our common stock, such transaction could result in the issuance of a significant amount of common stock.Such issuance could depress the trading price of our common stock. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. 15 ITEM 2.PROPERTIES Mining Properties And Projects Our primary mining property assets are the Northern Champion molybdenum property located in Ontario, Canada and the Duff claims block, located adjacent to the Ashdown Mine in northwestern Nevada.We also have retained a 30% membership interest in the Mineral Ridge LLC, which plans to bring the Mineral Ridge Mine into commercial production.Further, we have entered into a definitive Acquisition Agreement to acquire all of the outstanding shares of Ra Resources, a Canadian-based company that owns a 100% interest in four gold and base metal properties in the Shining Tree Mining District in Ontario, Canada.We have an agreement to purchase an 80% interest in the Vanderbilt silver and gold project and an option to acquire an 80% interest in the Coyote Fault gold and silver project, both of which are adjacent to the Mineral Ridge gold and silver property near Silver Peak, Nevada.Further, we have entered into a binding Memorandum of Understanding to acquire an 80% interest in five gold, tungsten and molybdenum properties in Peru; two on the Pataz Gold Trend in the north and three in the Porvenir area in the south.All such properties and interests within Nevada, Canada and Peru are further described below. Figures 1 through 3 below display our mining property interests. 16 Figure 1. Map showing the locations of the Nevada properties discussed in this Annual Report.Our Duff claims block is located adjacent to the Ashdown Mine, which we sold our interest in on May 13, 2009.We currently own a 30% interest in a joint venture which intends to place the Mineral Ridge Mine in commercial production.We have an option to acquire an 80% interest in the Coyote Fault and Vanderbilt projects, subject to our completion of certain exploration and development funding obligations as discussed herein. 17 Figure 2. Map showing the Northern Champion property located within the Province of Ontario, Canada, as well as the four mining properties in the Shining Tree District of Ontario, such properties to be acquired upon the closing of the acquisition of Ra Resources, anticipated to occur in April 2011, subject to Canadian regulatory approval. 18 Figure 3.Map showing the Porvenir stockpile, Porvenir Moly Exploration property and Alicia Gold Exploration in the South and the Group of the 8 and Tornitos properties in the North.We have entered into a binding Memorandum of Understanding for the acquisition of an 80% interest in such properties, which is subject to definitive agreements and our completion of certain funding milestones. 19 NEVADA PROPERTIES AND PROJECTS Duff Claims Block, Humboldt County, Nevada We own the Duff claims block comprised of 211 mineral claims located along the western flank of the Pine Forest Range, 20 miles south of Denio, Humboldt County, Nevada.The claims block, which was acquired in 2007, abuts the Ashdown Mine to the north and extends south to the border of the Blue Lake Wilderness Study Area.The geology of the region is primarily tertiary cretaceous granites with quartz outcroppings.Metals historically mined in the general region include gold, molybdenum, copper, tungsten and antimony. The major mine feature of the Duff claims is the Adams Mine, which at one time produced silica.However, there are historical reports that substantial gold was also extracted from the quartz rock.Gold has also been mined in the Vicksburg, Ashdown and Cherry Creek canyons to the north, and Leonard Canyon to the south of the Duff claims. Joint Venture Interest in Mineral Ridge Gold Mine, Esmeralda County, Nevada We currently own a 30% interest in the Mineral Ridge Mine via our joint venture project with Scorpio Gold (US) Corp (“Scorpio US”).The Mineral Ridge Mine is located four miles northwest of the town of Silver Peak and thirty-two miles west of Tonopah in Esmeralda County, Nevada.Subsequent to the formation of the joint venture with Scorpio US, the land package was increased significantly by means of Scorpio US staking additional claims and contributing the same to the joint venture.The property consists of 54 patented and 486 unpatented mining claims totaling nearly 10,000 acres. The property is accessed on the east side from state highway 265 and on the west side from a well-maintained gravel road. Heavy trucks access the site from the west entrance by way of state highway 264, which connects to state highway 773 and US highway 6.Also included are 3 private land parcels, which are located outside the main Mineral Ridge mine area. These are the abandoned Blair town site, the Silver Peak mill site, and deeded land west of Mineral Ridge over certain springs. These private lands total about 430 acres. The total combined acreage is equal to approximately 10,404 acres or about 16.26 square miles, compared to 6.78 square miles prior to completion of the joint venture. Prior to joint venturing the property with Scorpio US, we had purchased the Mineral Ridge mine in late 2000 out of bankruptcy.We believe that prior mine operators had spent about $30 million on the property, which included approximately $18 million in office, process, and ancillary facilities, about $2 million in engineering and feasibility studies, about $6 million in drilling and assays, $2 million in past permitting costs, and the remainder in site preparation. The Mineral Ridge property holds three separate potentially economic mineable gold deposits, the Drinkwater, Mary, and Brodie. We believe that the property holds further mineral potential with identified targets potentially containing additional gold mineralization.Operations began in 2003, which yielded certain amounts of precious metal product (dore, a mixture of gold and silver) that was sold resulting in revenues of approximately $2.3 million in 2005 and 2004.The mine was idled in 2005 pending further engineering and metallurgy studies, and remained idle until the completion of our joint venture in March 2010. The property is currently bonded and has been permitted for heap leach gold processing and production.It has a well-developed infrastructure consisting of roadways, power grid, heap leach pad, crushing circuit, ADR plant, and water supply.As the operator of the project, Scorpio US has commenced a three-phase drilling program in an effort to expand the existing mineral resource base and anticipates gold production to begin in April 2011. 20 Scorpio US is the manager of the Mineral Ridge LLC, the entity that owns and controls the properties, and is the operator of the project and has agreed to carry all finance costs necessary to bring the properties into commercial production and, provided it does so within 30 months of the closing of the joint venture that took place in March 2010, it will then have the right to increase its joint venture interest in the Mineral Ridge LLC by 10% to a total of 80%.In the event Scorpio US qualifies to increase its ownership interest in the LLC to 80%, it will also have the option to purchase our then-remaining 20% interest for a period of 24 months following the commencement of commercial production. Agreement to Purchase 80% Interest in Vanderbilt and Option to Acquire 80% Interest in Coyote Fault Properties, Esmeralda County, Nevada In July of 2010, we entered into two separate agreements with Mhakari Gold (Nevada), Inc. (“Mhakari”), an Asset Purchase Agreement and an Option Agreement, which provide us the ability to acquire an 80% interest in each of the historic Vanderbilt silver/gold mine and Coyote Fault gold and silver project, both in Esmeralda County, Nevada.We entered into an Asset Purchase Agreement to acquire an 80% interest in the Vanderbilt property in consideration for the issuance of2,000,000 shares of our common stock as well as warrants to purchase a further 2,000,000 shares of our common stock with a strike price of $0.05 per share exercisable for a period of five years, with a forced conversion at our option in the event our 200-day volume weighted average price equals $0.15 per share.We obtained our option to acquire an 80% interest in Coyote Fault in consideration for the issuance of5,000,000 shares of our common stock as well as warrants to purchase a further 5,000,000 shares of our common stock with a strike price of $0.05 per share exercisable for a period of five years with the same forced conversion feature.In addition, to earn our 80% interest in each property, we are required to expend no less than $150,000 in exploration and development expenditures in the first 12 months on the Coyote Fault property, $350,000 in exploration and development expenditures on the Vanderbilt Property over a 48 month period, and a combined minimum of $1,500,000 on both the Coyote Fault and Vanderbilt Properties.Further, upon satisfaction of certain of the above-referenced milestones (namely, issuances of shares, warrants, and initial expenditure obligations), we will receive a 51% interest in the properties in the form of a joint venture with Mhakari, such 51% interest to automatically increase to 80% upon satisfaction of the overall exploration and development expenditure obligation.Although we anticipate completing our obligations necessary to finalize the acquisition of an 80% interest in both properties, there can be no assurance that funds will be available or that we will consummate the purchase or the option and earn our full 80% interest in each property. Vanderbilt The Vanderbilt property is within 4 miles of the town of Silver Peak, Nevada and Hwy 265 via Coyote Road. It is comprised of 44 claims, plus 3 patented claims and is located on the southern flank of Mineral Ridge and is within the Silver Peak Range. The Vanderbilt property is within the middle of the Walker Lane tectonic belt with the Sierra uplift to the west and the Basin and Range to the east. As previously noted, Phase I geologic mapping and outcrop sampling (above ground) was completed in October 2010, resulting in average grades of 2.1 g/t gold and 58.6 g/t silver.Phase II exploration program (below ground) in the old mine workings has commenced during the first quarter of 2011 to help identify drill targets, with an exploratory drill program expected to begin in the second half of 2011. 21 Coyote Fault The Coyote Fault property is within nine miles of Silver Peak, Nevada and Hwy 265 via Coyote Road.It is comprised of 34 claims and is located in the middle of the Walker Lane tectonic belt with Sierra Block uplift to the west and the Basin and Range to the east. The property is on the northern flank of Mineral Ridge and is along the eastern edge of the Silver Peak Range. Phase I geologic mapping and outcrop sampling (above ground) was completed in December, 2010, which identified a new potential gold exploration target.Further, we commenced Phase II exploration in the first quarter of 2011, including a combination of test drilling and geochemical/geophysical analysis, in anticipation of commencing a more comprehensive drilling program in the second half of 2011. CANADIAN PROPERTIES AND PROJECTS Northern Champion Property, Ontario, Canada The Northern Champion property consists of approximately 880 acres in Griffith and Brougham Townships in the Province of Ontario, Canada (“Northern Champion Property”). On April 18, 2006, we executed a Purchase Agreement with four individuals (collectively, the “Vendors”) to acquire five (5) registered claims totaling 22 units on the Northern Champion Property together with a NI 43-101 Technical Report and Feasibility Study describing a molybdenite deposit within the area of the claims. The agreement reserved a collective 3.3% Net Smelter Return (“NSR”) for the Vendors on the sales of minerals taken from the Northern Champion Property.We will have the right of first refusal to purchase 1.65% of said NSR from the Vendors for $1,650,000.As of February 2007, we completed all of our payment obligations under the Purchase Agreement and accordingly now own 100% of the Northern Champion Property subject to the NSR reserved by the Vendors. In the last quarter of 2010, we began mapping the geologic surface features and topography of the Northern Champion Property, into a single, regional metric scale map, in preparation to advance our Northern Champion molybdenum property in 2011.Once the mapping is complete, we expect to begin Phase II planning for trenching, geochemical sampling and/or drilling of previously identified zones to the east of the current open-cut mine. An IP (induced polarization) anomaly to the north of the open-cut zone is also expected to be investigated. Shining Tree Properties, Ontario, Canada The map above in Figure 3. indicates where the Ra Resources mining properties are located within the Shining Tree District in Northern Ontario.However, until the closing of the Acquisition Agreement with Ra Resources, we will not own any interest in those properties.A further discussion of the acquisition transaction with Ra Resources can be found above under “Item. 1. Business.” PERU PROPERTY INTERESTS Binding MOU, Alliance with Salwell International Details regarding our potential acquisition of an 80% in the below described properties can be found above under “Item 1. Business.”Because we have not yet completed definitive agreements or completed our acquisition and funding expenses for the alliance (“Alliance”), we have not yet obtained a full 80% interest.Although we anticipate entering into a definitive agreement in the near term and completing our acquisition expenses, there can be no assurance that the closing of a definitive agreement, and a vesting of our ownership interest will occur. 22 The Peruvian properties in which we may potentially acquire an 80% interest include: the Porvenir tungsten molybdenum stockpile, the Porvenir tungsten molybdenum exploration property (collectively, the “Porvenir Properties”), the Alicia gold exploration area near and abutting Porvenir and two large gold exploration plays in the Pataz District, Group of the Eight and the Tornitos (collectively, the “Gold Properties”) (the Porvenir Properties and Gold Properties are collectively referred to herein as the “Peru Properties”).The Peru Properties total approximately 6,200 hectares of prospective exploration ground, or approximately 25 square miles. On October 28, 2010, the Alliance secured a milling facility in southern Peru to process the tungsten and molybdenum currently stockpiled at the Porvenir property.The contract for the milling facility allows for operational control over the facility for the next two years and can be extended as additional development warrants. ITEM 3.LEGAL PROCEEDINGS We may, from time to time, be subject to disagreements with certain vendors or business partners in the ordinary course of business.Although we do not believe we are subject to any legal proceedings, the results of which would have a material impact on our properties, results of operation or financial condition, the below sets forth any current, pending or threatened proceedings involving us. Tetra Financial Group, LLC – On January 29, 2009, Tetra Financial Group, LLC (“Tetra”) filed a complaint in the Third District Court of Utah in Salt Lake County against the Ashdown Project, LLC, the Company, Win-Eldrich Mines Limited and certain principals of each company, claiming the breach of a lease agreement for the lease of two (2) ten-ton hauler trucks.In February 2010, a settlement agreement was reached with Tetra resulting in no material financial impact to the Company.Further, pursuant to the partially binding LOI entered into with WEG regarding the potential settlement of the outstanding note we hold by WEG, we anticipate that WEG will assume full responsibility for any liabilities resulting from the dispute with Tetra, however, there can be no assurance that the promissory note will be settled under those terms. DMC-Dynatec Mining Services Corporation - On February 13, 2009, DMC Mining Services Corporation filed a complaint against the Company and the Ashdown Project, LLC in the U.S. District Court, District of Nevada (Reno), claiming approximately $108,448 due for mechanic’s labor based on a service contract.A default judgment as to both the Company and the Ashdown LLC was entered on July 26, 2009, which obligation was expressly assumed by WEG in connection with the closing of the sale of the Company’s interest in the Ashdown LLC on May 13, 2009.As of the date of this Report, it is our understanding that WEG has negotiated a settlement with DMC Mining with respect to such obligation and that we will be indemnified and held harmless for any liability or obligation to DMC Mining in connection with the sale of our interest in the Ashdown LLC. Donald Prahl – On November 5, 2010, we received a demand for arbitration from our former Chief Operating Officer, Donald Prahl, in connection with an Employment Separation and Severance Agreement, dated July 28, 2009.The demand seeks arbitration with respect to alleged severance payments amounting to issuance of 4,341,164 shares of our common stock and an amount equivalent to one year of his prior base salary of $125,000.00 as severance pay. We are seeking to resolve this matter amicably and although we are uncertain of the outcome, we do not anticipate a material impact to our results of operation or financial condition as a result of the demand for arbitration. 23 PART II ITEM 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES Our common stock has been publicly traded since August 6, 1997.The securities are traded on the OTC Bulletin Board, and quoted on the OTC Bulletin Board under the symbol “GPXM.OB.”The following table sets forth for the periods indicated the range of high and low bid quotations per share as reported by the OTC Bulletin Board for our past 2 years.These quotations represent inter-dealer prices, without retail markups, markdowns or commissions and may not necessarily represent actual transactions. Year 2009 High Low First Quarter Second Quarter Third Quarter Fourth Quarter Year 2010 High Low First Quarter Second Quarter Third Quarter Fourth Quarter Holders On March 25, 2011, the closing price of our common stock as reported on the Over-the-Counter Bulletin Board was $0.18 per share. On March 25, 2011, we had approximately 298 holders of record of common stock and 277,065,591 shares of our common stock were issued and outstanding, plus an additional 44,865,000 shares issuable upon the exercise of outstanding options and warrants. Dividend Policy We have not paid any dividends on our common stock and do not anticipate paying any cash dividends in the foreseeable future.We intend to retain any earnings to finance the growth of the business.We cannot assure you that we will ever pay cash dividends.Whether we pay any cash dividends in the future will depend on the financial condition, results of operations and other factors that the Board of Directors will consider. 24 Securities Authorized for Issuance under Equity Compensation Plans In April 1998, the Board approved the Golden Phoenix Minerals, Inc. Stock Option Incentive Plan (the “1997 Stock Option Incentive Plan”), under which employees and directors of the Company are eligible to receive grants of stock options.The Company has reserved a total of 1,000,000 shares of common stock under the 1997 Stock Option Incentive Plan.Subsequent to this, the Employee Stock Incentive Plan of 2002 amended the 1997 Stock Option Incentive Plan and allows for up to 4,000,000 options to be granted (the “2002 Stock Option Incentive Plan”).In addition to these qualified plans, the Company created a class of non-registered, non-qualifying options in 2000 to compensate its three principal employees for deferred salaries.The Company’s executive management administers the plan.Subject to the provisions of the 2002 Stock Option Incentive Plan, the Board has full and final authority to select the individuals to whom options will be granted, to grant the options, and to determine the terms and conditions and the number of shares issued pursuant thereto. On October 23, 2006, the Board approved the 2006 Non-Employee Director Stock Option Plan providing for 2,000,000 shares of the Company’s common stock to be reserved for issuance of awards of non-qualified stock options to non-employee directors of the Company pursuant to the terms and conditions set forth in the plan. On September 21, 2007, our shareholders approved the 2007 Equity Incentive Plan (the “2007 Plan”) providing 9% of the total number of outstanding shares of common stock of the Company to be reserved and available for grant and issuance at the effective date of the 2007 Plan, with an increase at the beginning of each year if additional shares of common stock were issued in the preceding year so that the total number of shares reserved and available for grant and issuance, not including shares that are subject to outstanding awards, will be 9% of the total number of outstanding shares of common stock of the Company on that date.No more than 2,000,000 shares of common stock shall be granted in the form of Incentive Stock Options.Under the 2007 Plan, grants may be made to any director, officer or employee of the Company or other person who, in the opinion of the Board, is rendering valuable services to the Company, including without limitation, an independent contractor, outside consultant, or advisor to the Company. We have also issued stock options on a stand-alone basis under no specific plan, which have been approved by the Board. The following table presents information concerning outstanding stock options and warrants issued by the Company as of March 25, 2011. Plan Category (a) Number of securities to be issued upon exercise of of outstanding options, warrants and right Weighted-average exercise price of outstanding options warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity Compensation Plans approved by security holders (1) 2,050,000 Equity Compensation Plans not approved by security holders (2) — Total (1) Includes shares issuable upon exercise of stock options to employees and directors under the 2007 Plan. (2) Includes 815,000 shares issuable upon exercise of stock options and 42,000,000 shares issuable upon exercise of warrants. 25 Recent Sales of Unregistered Securities During the three months ended December 31, 2010, we issued a total of 29,910,138 unregistered common shares, primarily in connection with our December 2010 private placement offering of units at $0.10 per unit, with each unit consisting of one share of common stock and one common stock purchase warrant, as well as issuances to certain employees and consultants in consideration for services rendered or accrued expenses, all as set forth below: Name # Shares Amount Consideration Lari Marlow $ Accrued Expenses Robert P. Martin Accrued Expenses Thomas Klein Services Wayne Colwell Accrued Expenses Uptick Capital Services Lesweek Pty. Ltd. Warrant Exercise for Cash Joseph B. Kish Cash Timothy J. Poser Cash William P. Fieck Cash Donald r. Ritzenthaler Cash M&M Revocable Trust Cash Anita M. Manda Revocable Trust Cash George P. Manda Revocable Trust Cash H. Allan Poser Cash Jim T. Albrecht Cash Mark L. Bendson Cash Clifford G. Loeb Cash Robert A. Smith Cash Mark A. LeGrand and/or Madeline A. LeGrand Cash Goldman Sachs & Company Cash Matthew A. LeGrand Cash Joan E. Mays Cash Robert A. Mays Cash Michael C. Ward Cash OURCO Trust, Sigun M. Kimbrell, Trustee Cash Michael Berry Cash Canaccord Genuity Corp. TR 321 Gold Ltd. Cash Elizabeth Bruno Cash Nicholas Gunn Cash Sydney R. Gunn Cash Rhonda E. Kay Cash Michael L. Margolin Cash Thomas E. Simonetti Cash Steven J. Margolin Cash Robert J. Mehl Cash Pan-American Asset Management Company Inc. Cash Jarred Saperton Cash Bruce & Barbara Subeck Cash Jeffrey Weiss Cash Christopher Berry Cash Elisabeth Berry Cash H. Allan Poser Cash Holmes Revocable Trust Cash Radical Capital Ltd. Cash Haywood Securities Inc. ITF Mark McGinnis Cash Haywood Securities Inc. ITF Brockton International Ltd. Cash $ We believe these transactions did not involve any public offering within the meaning of Section 4(2) of the Securities Act of 1933, as amended (the “Act”), and accordingly are exempt from the registration requirements of the Act and from various similar state exemptions. 26 Purchase of Equity Securities by the Small Business Issuer and Affiliated Purchasers During the fourth quarter of the year ended December 31, 2010, we repurchased and retired warrants to purchase 12,000,000 shares of our common stock at a purchase price of $0.0285 per warrant share. ITEM 6.SELECTED FINANCIAL DATA This information is not required because we are a smaller reporting company. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements Except for historical information, the following Management’s Discussion and Analysis contains forward-looking statements based upon current expectations that involve certain risks and uncertainties.Such forward-looking statements include statements regarding, among other things, (a) our estimates of mineral reserves and mineralized material, (b) our projected sales and profitability, (c) our growth strategies, (d) anticipated trends in our industry, (e) our future financing plans, (f) our anticipated needs for working capital, (g) our lack of operational experience and (h) the benefits related to ownership of our common stock.Forward-looking statements, which involve assumptions and describe our future plans, strategies, and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology.This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements.These statements may be found under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Description of Business,” as well as in this Report generally.Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under “Risk Factors” and matters described in this Report generally.In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this Report will in fact occur as projected. 27 Overview Golden Phoenix Minerals, Inc. (the “Company,” “Golden Phoenix,” “we,” “us” or “our”) is a mineral exploration, development and production company formed in Minnesota on June 2, 1997.On May 30, 2008, we reincorporated in Nevada.We are a mineral exploration, development and production company specializing in acquiring and consolidating mineral properties with potential production and future growth through exploration discoveries.Our current growth strategy is focused on the expansion of our operations through the development of mineral properties into royalty mining projects. We intend to embark upon an acquisition plan targeting advanced stage mineral projects with near-term production throughout North, Central and South America.During this period, we anticipate analyzing several prospective properties, with a view towards optioning a select group of properties on acceptable terms and conditions.From the optioned properties, we hope to identify those projects that can be advanced toward commercial production. We completed the sale of 100% of our ownership interest in the Ashdown Project LLC (“Ashdown LLC”) and, on March 10, 2010, closed an agreement dated December 31, 2009 for the purpose of selling a 70% interest in our Mineral Ridge mining property and related assets (“Mineral Ridge Mine”) and contributing the remaining 30% interest into a joint venture to place the Mineral Ridge Mine into production.As a result, the Ashdown LLC and the Mineral Ridge Mine are classified as discontinued operations for all periods presented in the financial statements. In addition to our 30% interest in the Mineral Ridge LLC, we own the Adams Mine and Duff Claim Block near Denio, Nevada and the Northern Champion molybdenum property in Ontario Canada.Recently, we entered into agreements to acquire an 80% interest in the Vanderbilt Silver and Gold Project and the Coyote Fault Gold and Silver Project, both located adjacent to the Mineral Ridge property near Silver Peak, Nevada.We also entered into a binding Memorandum of Understanding by which we may acquire an 80% interest in five gold, tungsten and molybdenum properties in Peru, and a definitive Acquisition Agreement whereby we may acquire a 100% interest in four gold and base metal properties in the Shining Tree Mining District in Ontario, Canada. Going Concern Our financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, we have a history of operating losses since our inception in 1997, and have an accumulated deficit of $44,859,427 at December 31, 2010.Our only source of operating revenues for the past two years has been the occasional rental of drilling equipment.In addition, none of our mineral property prospects currently have proven or probable reserves.We will require additional capital to fund our operations and to pursue mineral property development opportunities with our existing properties and other prospects.We will seek funding in the short term primarily from equity financing.There can be no assurance that we will be successful in our efforts to continue to raise capital at favorable rates or at all.If we are unable to raise sufficient capital to pay our obligations and the Company and its joint venture or alliance partners are unable to obtain profitable operations and positive operating cash flows from current mineral projects, we may be forced to scale back our mineral property acquisition and development plans or to significantly reduce or terminate operations and file for reorganization or liquidation under the bankruptcy laws.These factors together raise doubt about the Company’s ability to continue as a going concern.The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. 28 During the year ended December 31, 2010, we received total proceeds from the sale of common stock and the exercise of warrants of $2,840,000, including $2,400,000 from a private placement of common stock and warrants completed in December 2010. On May 13, 2009, we completed an agreement to sell 100% of our ownership interest in the Ashdown LLC to Win-Eldrich Gold, Inc. (“WEG”).The $5.3 million purchase price due the Company in the form of a secured promissory note was initially payable over a 72 month term, and WEG assumed substantially all of the liabilities of the Ashdown LLC.The terms of the promissory note were subsequently modified in connection with certain debt reduction agreements entered into in April 2010 and the principal balance of the promissory note due the Company is now $4,231,925.Subsequent to December 31, 2010, we entered into a partially binding letter of intent with WEG with respect to the negotiation of potential settlement terms of the note receivable.There can be no guarantee or assurance that WEG will be successful in its continuing efforts to raise sufficient capital to fund the operations of the Ashdown LLC, attain a sustained profitable level of operations, or pay the Company the amounts due in accordance with the terms of the promissory note or any settlement terms. On March 10, 2010, we closed the Exploration, Development and Mining Joint Venture Members’ Agreement (the “Members’ Agreement”) entered into on December 31, 2009 with Scorpio Gold Corporation (“Scorpio Gold”) and its US subsidiary, Scorpio Gold (US) Corporation (“Scorpio US”).At the closing of the Members’ Agreement, we sold Scorpio US an undivided 70% interest in the Mineral Ridge Mine for a purchase price of $3,750,000 cash (less those amounts previously advanced to the Company by Scorpio Gold) and 7,824,750 shares of common stock of Scorpio Gold with a market value of $5,501,582.Immediately following the sale, the Company and Scorpio US each contributed their respective interests in the Mineral Ridge Mine to a joint venture formed to own and operate the Mineral Ridge Mine called Mineral Ridge Gold, LLC, a Nevada limited liability company (the “Mineral Ridge LLC”).We currently own a 30% membership interest in the Mineral Ridge LLC.Scorpio US owns a 70% membership interest in and is the Manager of the Mineral Ridge LLC, and has agreed to carry all finance costs necessary to bring the Mineral Ridge Mine into production.There can be no assurance that Scorpio US will be successful in its continuing efforts to raise sufficient capital to fund the development of the Mineral Ridge Mine and attain a successful level of operations. 29 On August 4, 2010, we sold in a market transaction all 7,824,750 shares of our investment in Scorpio Gold common stock (including 782,475 shares that had been set aside in a separate account to pay an obligation to Thomas Klein, our Chief Executive Officer, for fees earned on the formation of the Mineral Ridge LLC) for net proceeds of approximately $3.8 million, realizing a loss of approximately $1.7 million.After payment of Mr. Klein’s obligation, our share of the net proceeds was approximately $3.4 million.Additionally, on August 11, 2010, we repaid the remaining obligation pursuant to that certain Debt Restructuring Secured Promissory Note with Crestview Capital Master, LLC (“Crestview”) in the principal amount of $1 million, plus interest accrued thereon. In addition to our 30% interest in the Mineral Ridge LLC, we own the Adams Mine and Duff Claim Block near Denio, Nevada and the Northern Champion molybdenum property in Ontario Canada.Recently, we entered into agreements to acquire an 80% interest in the Vanderbilt Silver and Gold Project and the Coyote Fault Gold and Silver Project, both located adjacent to the Mineral Ridge property near Silver Peak, Nevada.We also entered into a binding Memorandum of Understanding by which we may acquire an 80% interest in five gold and molybdenum properties in Peru, and a definitive Acquisition Agreement whereby we may acquire a 100% interest in four gold and base metal properties in the Shining Tree Mining District in Ontario, Canada.We will be required to raise significant additional capital, primarily through the issuance of our common stock, to complete the acquisition of the interests in and further the development of each of these mineral properties.There can be no assurance that we will be successful in raising the required capital or that any of these mineral properties will attain a successful level of operations. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make a wide variety of estimates and assumptions that affect: (1) the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements, and (2) the reported amounts of revenues and expenses during the reporting periods covered by the financial statements. Our management routinely makes judgments and estimates about the effect of matters that are inherently uncertain. As the number of variables and assumptions affecting the future resolution of the uncertainties increases, these judgments become even more subjective and complex. We have identified certain accounting policies that are most important to the portrayal of our current financial condition and results of operations. Our significant accounting policies are disclosed in Note 1 of the Notes to Financial Statements, and several of these critical accounting policies are as follows: Property and Equipment.Property and equipment are stated at cost. Depreciation and amortization are calculated using the straight-line method over estimated useful lives of the assets, ranging from 5 to 7 years. Mine development costs are capitalized after proven and probable reserves have been identified.Amortization of mine development costs will be calculated using the units-of-production method over the expected life of the operation based on the estimated proven and probable reserves.As of December 31, 2010, we had no mineral properties with proven or probable reserves and no amortizable mine development costs. Mineral Property Acquisition Costs. Mineral property acquisition costs are recorded at cost and capitalized where an evaluation of market conditions and other factors imply the acquisition costs are recoverable.Such factors may include the existence or indication of economically mineable reserves, a market for the subsequent sale of the mineral property, the stage of exploration and evaluation of the property, historical exploration or production data, and the geographic location of the property.Once a determination has been made that a mineral property has proven or probable reserves that can be produced profitably, depletion of the capitalized acquisition costs will be computed on the commencement of commercial production on the units-of-production basis using estimated proven and probable reserves.As of December 31, 2010 and 2009, the Company had no capitalized mineral property acquisition costs. Where an evaluation of market conditions and other factors results in uncertainty as to the recoverability of exploration mineral property acquisition costs, the costs are expensed as incurred and included in exploration and evaluation expenses. 30 Exploration and Evaluation Expenses.Exploration expenses relating to the search for resources suitable for commercial production, including researching and analyzing historic exploration data, conducting topographical, geological, geochemical and geophysical studies, exploratory drilling, trenching and sampling are expensed as incurred. Evaluation expenses relating to the determination of the technical feasibility and commercial viability of a mineral resource, including determining volume and grade of deposits, examining and testing extraction methods, metallurgical or treatment processes, surveying transportation and infrastructure requirements and conduction market and finance studies are expensed as incurred. Mineral Property Development Costs.Mineral property development costs relate to establishing access to an identified mineral reserve and other preparations for commercial production, including infrastructure development, sinking shafts and underground drifts, permanent excavations, and advance removal of overburden and waste rock. When it is determined that commercially recoverable reserves exist and a decision is made by management to develop the mineral property, mineral property development costs are capitalized and carried forward until production begins.The capitalized mineral property development costs are then amortized using the units-of-production method using proven and probable reserves as the mineral resource is mined. Proven and Probable Ore Reserves.On a periodic basis, management reviews the reserves that reflect estimates of the quantities and grades of metals at our mineral properties which management believes can be recovered and sold at prices in excess of the total cost associated with mining and processing the mineralized material. Management’s calculations of proven and probable ore reserves are based on, along with independent consultant evaluations, in-house engineering and geological estimates using current operating costs, metals prices and demand for our products. Periodically, management obtains external determinations of reserves. Reserve estimates will change as existing reserves are depleted through production, as well as changes in estimates caused by changing production costs and/or metals prices. Reserves may also be revised based on actual production experience once production commences. Declines in the market price of metals, as well as increased production or capital costs or reduced recovery rates, may render ore reserves uneconomic to exploit. Should that occur, restatements or reductions in reserves and asset write-downs in the applicable accounting periods may be required. Reserves should not be interpreted as assurances of mine life or of the profitability of current or future operations. No assurance can be given that the estimate of the amount of metal or the indicated level of recovery of these metals will be realized. We currently have no proven or probable ore reserves. 31 Closure, Reclamation and Remediation Costs.Current laws and regulations require certain closure, reclamation and remediation work to be done on mineral properties as a result of exploration, development and operating activities.We periodically review the activities performed on our mineral properties and makes estimates of closure, reclamation and remediation work that will need to be performed as required by those laws and regulations and makes estimates of amounts that are expected to be incurred when the closure, reclamation and remediation work is expected to be performed. Future closure, reclamation and environmental related expenditures are difficult to estimate in many circumstances due to the early stages of investigation, uncertainties associated with defining the nature and extent of environmental contamination, the uncertainties relating to specific reclamation and remediation methods and costs, application and changing of environmental laws, regulations and interpretation by regulatory authorities and the possible participation of other potentially responsible parties. We have estimated costs associated with closure, reclamation and environmental reclamation of the Mineral Ridge property, which are included in our financial statements in liabilities of discontinued operations, in accordance with generally accepted accounting principles, in accordance with the Financial Accounting Standards Board (FASB) Accounting Standards Codification (“ASC”) Topic 410, Asset Retirement and Environment Obligations. Property Evaluations and Impairment of Long-Lived Assets.We review and evaluate the carrying amounts of our mineral properties, capitalized mineral properties development costs, related buildings and equipment, and other long-lived assets when events or changes in circumstances indicate that the carrying amount may not be recoverable. Estimated future net cash flows, on an undiscounted basis, from a property or asset are calculated using estimated recoverable minerals (considering current proven and probable reserves and mineralization expected to be classified as reserves where applicable); estimated future mineral price realization (considering historical and current prices, price trends and related factors);operating, capital and reclamation costs; and other factors beyond proven and probable reserves such as estimated market value for the property in an arms length sale.Reduction in the carrying value of property, plant and equipment, or other long-lived assets, with a corresponding charge to earnings, are recorded to the extent that the estimated future net cash flows are less than the carrying value. Estimates of future cash flows are subject to risks and uncertainties. It is reasonably possible that changes in circumstances could occur which may affect the recoverability of our properties and long-lived assets. Note Receivable.As of December 31, 2010, the note receivable from WEG received in the sale of our interest in the Ashdown LLC with a principal balance of $4,231,925 has been reduced by a 100% valuation allowance due to the uncertainty of collecting the note or realizing any value from the assets and property of the Ashdown LLC upon foreclosure.Payments received from WEG in the future, if any, will be recorded as either interest income or gain on sale of our interest in the Ashdown LLC. 32 Revenue Recognition.Revenue from the sale of precious metals is recognized when title and risk of ownership passes to the buyer and the collection of sales proceeds is assured. Revenue from the occasional rental of drilling equipment is recognized when the agreed upon rental period is completed and the collection of rental proceeds is assured. Income Taxes.We recognize a liability or asset for deferred tax consequences of all temporary differences between the tax bases of assets and liabilities and their reported amounts in the financial statements that will result in taxable or deductible amounts in future years when the reported amounts of the assets and liabilities are recovered or settled.Deferred tax items mainly relate to net operating loss carry forwards and accrued expenses.These deferred tax assets or liabilities are measured using the enacted tax rates that will be in effect when the differences are expected to reverse.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date.Deferred tax assets are reviewed periodically for recoverability, and valuation allowances are provided when it is more likely than not that some or all of the deferred tax assets may not be realized.As of December 31, 2010 and 2009, we have fully reduced our deferred tax assets by recording a valuation allowance. Stock-Based Compensation and Equity Transactions.We have stock-based compensation plans, which are described more fully in the Notes to our Financial Statements.In accordance with ASC Topic 718, Compensation – Stock Compensation, we measure the compensation cost of stock options and other stock-based awards to employees and directors at fair value at the grant date and recognize compensation expense over the requisite service period for awards expected to vest. Except for transactions with employees and directors that are within the scope of ASC Topic 718, all transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable.Additionally, in accordance with ASC Topic 505-50, Equity-Based Payments to Non-Employees, we have determined that the dates used to value the transaction are either: (1) the date at which a commitment for performance by the counter party to earn the equity instruments is established; or (2) the date at which the counter party’s performance is complete. Recent Accounting Pronouncements In December 2010, the FASB issued ASC Update No. 2010-29, Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations (a consensus of the FASB Emerging Issues Task Force. This update specifies that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only.The update also expands the supplemental pro forma disclosures under Topic 805 to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.The amendments in this update are effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010, or the Company’s fiscal year beginning January 1, 2011.To the extent that the Company enters into business combinations in the future that fall under the requirements of Topic 805, it will be required to provide the disclosures required by the update. 33 RESULTS OF OPERATIONS Revenues With the sale of our interest in the Ashdown LLC and the presentation of its operations as discontinued operations in our financial statements, we reported no sales of minerals for the years ended December 31, 2010 and 2009. During the years ended December 31, 2010 and 2009, we had rental income from the occasional use of our drilling equipment by third parties of $107,500 and $63,056, respectively. Operating Costs and Expenses Operating costs and expenses reported in the accompanying statements of operations exclude the operating costs and expenses of the Ashdown LLC and the Mineral Ridge Mine due to the classification of these operations as discontinued operations. Cost of mining operations was $33,345 for the year ended December 31, 2010 and consisted of costs incurred for the initial preparation and testing of milling of material from the Porvenir tungsten molybdenum stockpile.We anticipate closing agreements that will allow us to obtain an 80% profits interest in this project in Peru.We did not incur material costs of mining operations in the year ended December 31, 2009 that were not included in discontinued operations. Exploration and evaluation expenses were $2,105,516 for the year ended December 31, 2010, comprised of expenses for the following exploration opportunities: Mhakari Properties $ Porvenir and Peru Properties Ra Resources Other Total $ These exploration projects currently do not have proven or probable reserves. The descriptions of these projects are included elsewhere in this annual report.We did not incur material exploration and evaluation expenses in the year ended December 31, 2009 that were not included in discontinued operations. General and administrative expenses were $1,992,778 and $1,760,363 for the years ended December 31, 2010 and 2009, respectively.General and administrative expenses include investor relations, salaries and wages of officers and office and accounting personnel, legal and professional fees, outside consulting fees, travel and stock-based compensation expense.The increase in general and administrative expenses in the current year resulted from support for the development of new exploration property projects and business opportunities, including increased outside consulting fees and travel expenses. 34 Depreciation and amortization expense for the years ended December 31, 2010 and 2009 was $74,321 and $78,438, respectively.Depreciation and amortization expense in the current year is less than in the prior year due to the retirement of certain property and equipment in the current year. Royalties expense for the years ended December 31, 2010 and 2009 was $489,002 and $70,090, respectively, and was comprised of amounts that were converted to a note payable to an officer of the Company.As a result of these transactions and the assignment of portions of the note receivable from WEG received in the sale of our interest in the Ashdown, LLC, we will no longer have any royalty obligations on Ashdown LLC production related to a Production Payment Purchase Agreement. Other Income (Expense) Interest and other income for the years ended December 31, 2010 and 2009 was $48,186 and $4,541, respectively.The increase in interest and other income in the current year is due to increased levels of interest-bearing deposits. Interest expense for the years ended December 31, 2010 and 2009 was $233,686 and $760,521, respectively.The decrease in interest expense during the current year is due primarily to the repayment of notes payable to Crestview and the reduction of other interest-bearing debt. During the years ended December 31, 2010 and 2009, we reported a gain on extinguishment of debt of $162,423 and $1,032,579, respectively.The gain in 2009 resulted primarily from the restructuring of a production payment obligation of $1,974,456 to a long-term debt obligation of $1,000,000. We reported a foreign currency loss of $41,499 in the year ended December 31, 2010 resulting from our establishing a bank account in Canada.We had no foreign currency gain or loss for the year ended December 31, 2009. We reported a loss on sale of marketable securities in the year ended December 31, 2010 of $1,681,571 resulting from the complete liquidation of our investment in Scorpio Gold common stock.We had no marketable securities transactions during the year ended December 31, 2009. Gains or losses on the disposal of property and equipment were insignificant to our financial statements in the years ended December 31, 2010 and 2009. Discontinued Operations We have reported the results of operations of the Ashdown LLC and the Mineral Ridge Mine in our financial statements as discontinued operations for the years ended December 31, 2010 and 2009, including the following: Ashdown LLC Mineral Ridge Total Ashdown LLC Mineral Ridge Total Revenues $
